NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 18a0621n.06

                                    Case Nos. 18-3481/3482                             FILED
                                                                                 Dec 14, 2018
                          UNITED STATES COURT OF APPEALS                     DEBORAH S. HUNT, Clerk
                               FOR THE SIXTH CIRCUIT


 BRIAN K. HALL,                                   )
                                                  )
         Plaintiff,                               )
                                                  )         ON APPEAL FROM THE UNITED
 and                                              )         STATES DISTRICT COURT FOR
                                                  )         THE NORTHERN DISTRICT OF
 MICHAEL G. THOMPSON,                             )         OHIO
                                                  )
         Plaintiff-Appellee,                      )                      OPINION
                                                  )
 v.                                               )
                                                  )
 EDGEWOOD PARTNERS INSURANCE                      )
 CENTER, INC.,                                    )
                                                  )
         Defendant-Appellant.                     )



BEFORE: COLE, Chief Judge; WHITE and NALBANDIAN, Circuit Judges.

       NALBANDIAN, Circuit Judge. This is the second appeal in a case about the scope of a

non-solicitation agreement. The first time around, the district court enjoined Michael Thompson

from soliciting clients in contravention of an agreement with his former employer, Edgewood

Partners Insurance Center. Thompson appealed, and this court reversed, directing the district court

to “modify the preliminary injunction to exclude clients that Thompson recruited and developed

solely on his own.” Hall v. Edgewood Partners Ins. Ctr., Inc., 878 F.3d 524, 530 (6th Cir. 2017)

(“Hall I”). The district court complied with these instructions. It held an evidentiary hearing and

modified its injunction to exclude thirty-seven of Thompson’s former clients. Edgewood then filed
Nos. 18-3481/3482, Hall, et al. v. Edgewood Partners Ins. Ctr., Inc.


this appeal, arguing that the district court applied the wrong legal standard in modifying the

injunction.

        But the district court applied exactly the standard this court told it to. Edgewood’s argument

is the same one rejected during the first appeal, and for that reason, we reject it again today. The

district court’s order modifying the preliminary injunction is therefore affirmed.

                                                  I.

        Michael Thompson sells insurance—or at least he did. He started in 1988, and about ten

years later formed a company with his friend and fellow litigant, Brian Hall. The two worked for

that company—Hylant Specialty Programs, or HSP—for about sixteen years. Then, in 2012, a

company called USI Insurance Services purchased HSP.

        As part of the acquisition, the companies executed an asset purchase agreement (the

“APA”). The APA included two important features. First, USI required Hall, Thompson, and five

other producers to execute employment agreements containing two-year non-solicitation clauses.

Second, HSP agreed to sell its clients, client accounts, and associated goodwill to USI. Together,

these two provisions presumably operated to transfer HSP’s valuable book of business to USI and

prevent HSP’s employees from immediately soliciting those clients to a different firm after

resigning.

        But USI—perhaps unknowingly—had a problem. Thompson had a large list of clients at

HSP, but he was only an employee and had no equity in the company. As a result, he did not

participate in the sale of the company—he neither signed the APA nor received proceeds from the

sale.

        Edgewood disagrees with some of this narrative. It contends that Thompson sold HSP to

USI, even though Thompson lacked any ownership interest in the company. In fact, Edgewood




                                                  2
Nos. 18-3481/3482, Hall, et al. v. Edgewood Partners Ins. Ctr., Inc.


goes so far as to say that “Thompson voluntarily sold his book of business to USI for valuable

consideration.” That argument apparently arises from the fact that USI conditioned its purchase on

Thompson signing an employment contract (for which he received compensation) that included a

restrictive covenant. But Thompson did not own HSP, and he was not a party to the APA. While

USI surely viewed Thompson as a valuable part of the company—and thus necessary to the deal—

its belief in his value did not transform Thompson from an employee into an owner. And nothing

in the record suggests that he sold his book of business to USI.

          Things went south about four years after the USI acquisition when Edgewood entered the

picture. Edgewood purchased USI, and as part of that transaction, USI transferred its assets—

including its employment agreements with Hall and Thompson—to Edgewood. But Hall and

Thompson could not agree on the terms of their continued employment, and both left the company

in early 2017.

         Almost immediately, Hall and Thompson started soliciting their former clients. They also

sued for a declaratory judgment that their non-solicitation agreements are unenforceable.

Edgewood responded with a countersuit and moved for a preliminary injunction. The district court

granted that motion and enjoined Hall and Thompson from further solicitation. Both Hall and

Thompson appealed.

         In that first appeal the parties sparred over whether Edgewood could enforce the non-

solicitation agreement against Thompson. Front and center of the debate was BDO Seidman v.

Hirshberg, 712 N.E.2d 1220 (N.Y. 1999), a New York1 case governing the enforceability of

restrictive covenants between employers and employees. BDO Seidman laid out a simple rule: an

employer cannot prevent its employee from soliciting clients that the employee acquired on his



1
    Both parties agree New York law governs the enforceability of the agreement.


                                                 3
Nos. 18-3481/3482, Hall, et al. v. Edgewood Partners Ins. Ctr., Inc.


own. Id. at 1225. Those clients belong to the employee, so to speak, and employers have no

legitimate interest in protecting such clients from competition. Id. Because Thompson acquired

most of his clients without assistance from his employer, he argued, Edgewood cannot use the

non-solicitation agreement to stop him from continuing to work with them. But Edgewood

disagreed. BDO Seidman applies only to ordinary employment agreements, which—Edgewood

argued—this is not. According to Edgewood, Thompson executed the agreement as part of a

business sale. And in those circumstances, courts will generally enforce the restrictive covenant.

       This court agreed with Thompson in Hall I. Citing BDO Seidman, we held that “Edgewood

has no legitimate interest in barring Thompson from soliciting clients ‘who came to [Hylant and

USI] solely to avail themselves of [Thompson’s] services and only as a result of his own

independent recruitment efforts.’” Hall I, 878 F.3d at 529 (quoting BDO Seidman, 712 N.E.2d at

1225). The court then directed the district court to “make factual findings as to which of

Thompson’s clients he recruited and developed solely on his own accord, and which clients Hylant

and USI expended their own resources on recruiting and developing.” Id. at 529–30.

       On remand, the district court held an evidentiary hearing. Thompson testified and produced

evidence that he acquired thirty-seven of his former clients independently—that is, without

financial assistance from either HSP or USI. Edgewood did not try to rebut that testimony with

any evidence of its own. Instead, it focused on establishing that Thompson knowingly sold his

interest in his former clients to USI. Thompson denied that he knew anything about the APA when

he signed his employment agreement, and he denied that he sold anything to USI.

       Edgewood then made the same argument as before: the non-solicitation clause is

enforceable because this was a business sale, not an ordinary employment agreement. The district

court rejected that argument—either implicitly on the merits or simply because our mandate




                                                 4
Nos. 18-3481/3482, Hall, et al. v. Edgewood Partners Ins. Ctr., Inc.


directed otherwise—and instead found that the thirty-seven clients identified by Thompson were

exempt from the non-solicitation agreement because Thompson “recruited and developed [those

clients] solely of his own accord.” Edgewood then filed this appeal.

                                                   II.

        Parties enter into restrictive covenants—like a non-solicitation agreement—primarily in

two circumstances. Most commonly, an employee agrees to certain restrictions on his ability to

compete after his employment. These kinds of agreements are “carefully scrutinized by the courts.”

BDO Seidman, 712 N.E.2d at 1222. But the second kind of agreement faces much less scrutiny.

Those arise when a seller of a business agrees not to compete with the buyer. Courts will enforce

these sale-of-business agreements without as much reservation. See Purchasing Assocs., Inc. v.

Weitz, 196 N.E.2d 245, 247 (N.Y. 1963).

        For ordinary employment agreements, the employer must show that a restrictive covenant

is “reasonable”—a term of art that categorically excludes some restrictions. BDO Seidman, 712
N.E.2d at 1223 (citing Technical Aid Corp. v. Allen, 591 A.2d 262, 265–66 (N.H. 1991)). BDO

Seidman articulated one such exclusion. There, the court held that an employer cannot prevent its

former employee from soliciting clients that the employee acquired or developed independently.

Id. at 1225. The rule protects an employee, like Thompson, who joins a company and brings along

his own book of business.

        But BDO Seidman does not apply to the second class of cases in which we find restrictive

covenants. “Where . . . there is a sale of a business, involving . . . the transfer of its good will as a

going concern, the courts will enforce an incidental covenant by the seller not to compete with the

buyer after the sale.” Purchasing Assocs. 196 N.E.2d at 247. This rule protects the integrity of the

transaction. A buyer has no incentive to purchase the client goodwill of a business if it cannot




                                                   5
Nos. 18-3481/3482, Hall, et al. v. Edgewood Partners Ins. Ctr., Inc.


restrict the seller from soliciting those clients after the sale closes. So where the restrictive covenant

is bargained for as part of an asset sale—rather than an employment agreement—the courts will

typically enforce it.

        Edgewood and Thompson disagree over what kind of non-solicitation agreement this is.

Was it part of an ordinary employment agreement or a business sale? Fortunately, our task here is

easy because the court answered that question during the first appeal. Relying on BDO Seidman,

Hall I held that “Edgewood has no legitimate interest in barring Thompson from soliciting clients

‘who came to [Hylant and USI] solely to avail themselves of [Thompson’s] services and only as a

result of his own independent recruitment efforts.’” Hall I, 878 F.3d at 529 (quoting BDO Seidman,
712 N.E.2d at 1225). The decision, in other words, implicitly treated the non-solicitation

agreement as part of an ordinary employment contract. And because of that, the court explained,

Edgewood cannot enforce it with respect to clients Thompson acquired on his own. Id.

        Parties cannot typically relitigate issues resolved by the court at a prior stage of the

litigation. United States v. Moored, 38 F.3d 1419, 1421 (6th Cir. 1994). Under the law-of-the-case

doctrine, “findings made at one point in the litigation become the law of the case for subsequent

stages of the same litigation.” Id. The rule restrains courts from reconsidering issues already

decided, Keith v. Bobby, 618 F.3d 594, 599 (6th Cir. 2010), and it applies to “the trial court before

an appeal, after the case has been remanded to the trial court by an appellate court, or in a later

appeal.” Bryan A. Garner, et al., The Law of Judicial Precedent 441 (2016). See also Caldwell v.

City of Louisville, 200 F. App’x 430, 432–33 (6th Cir. 2006).

        Courts can establish the law of the case either explicitly or implicitly. Keith, 618 F.3d at

599; In re Purdy, 870 F.3d 436, 442–43 (6th Cir. 2017). There is no precise formula for

determining whether a court resolved an issue implicitly, but the inquiry generally turns on whether




                                                    6
Nos. 18-3481/3482, Hall, et al. v. Edgewood Partners Ins. Ctr., Inc.


“resolution of the issue was a necessary step in resolving the earlier appeal.” See In re Purdy, 870
F.3d at 443 (quoting Waste Mgmt. of Ohio, Inc. v. City of Dayton, 169 F. App’x 976, 986 (6th Cir.

2006)). Other examples of an implicit decision arise when “resolution of the issue would abrogate

the prior decision” or when “the issue is so closely related to the earlier appeal its resolution

involves no additional consideration and so might have been resolved but unstated.” Id. (quoting

Waste Mgmt. of Ohio, 169 F. App’x at 986). Generally, though, the question is simply whether the

first decision “necessarily indicated” that the court decided the issue. See Keith, 618 F.3d at 600.

       This court’s prior decision leaves no doubt on whether it resolved this issue during the first

appeal. Hall I adopted the standard from BDO Seidman after extensive briefing from both parties

on the issue and directed the district court to determine which clients fall under that case. Because

BDO Seidman applies only to ordinary employment contracts and does not affect agreements

executed as part of the sale of a business, the decision implicitly rejected Edgewood’s contrary

theory. Hall I held that BDO Seidman controls, which means that the non-solicitation agreement

does not fall within New York’s sale-of-business standard.

       A counterfactual illustrates this point well. The court could have remanded this case to the

district court to make factual findings about whether Thompson sold any client goodwill to USI.

That kind of mandate would leave open the possibility that Edgewood’s sale-of-business argument

could still carry the day. And in fact, Edgewood erroneously suggests that the Hall I opinion did

just that. But the decision was much narrower. The court ordered the district court to apply BDO

Seidman, and it left no room for it to do anything else.

       Of course, the law-of-the-case doctrine is not without exception. This court has recognized

“three exceptional circumstances under which [we] will reconsider a previously decided issue:

(1) where substantially different evidence is raised on subsequent trial; (2) where a subsequent




                                                 7
Nos. 18-3481/3482, Hall, et al. v. Edgewood Partners Ins. Ctr., Inc.


contrary view of the law is decided by the controlling authority; or (3) where a decision is clearly

erroneous and would work a manifest injustice.” United States v. Rayborn, 495 F.3d 328, 337 (6th

Cir. 2007) (citations and internal quotation marks omitted). But none of these exceptions fit the

circumstances here. This is not a case in which the parties raised substantially different evidence.

In fact, the evidence elicited at the evidentiary hearing on remand—that Thompson was not an

owner of HSP and did not know about the APA—supports the prior decision. And Edgewood has

not identified a contrary controlling authority that was decided after our first decision. Finally, we

have no reason to believe that the decision to apply BDO Seidman to Thompson’s employment

contract was clearly erroneous or that implementing the original decision would work a manifest

injustice.

        Because of that, the law of the case bars Edgewood’s argument that the court applied the

wrong legal standard.2 We therefore affirm the district court’s decision exempting thirty-seven

clients from the preliminary injunction.3




2
  Although Thompson argues that we already rejected Edgewood’s argument on the first appeal,
he does not explicitly contend that Edgewood’s argument is barred by the law-of-the-case
doctrine. Nevertheless, we may raise the doctrine sua sponte. See United States v. Wallace, 573
F.3d 82, 90 n.6 (1st Cir. 2009) (reserving the right to “raise the law of the case issue sua sponte if
[the court] deem[s] it appropriate”); 18B Charles Alan Wright, Arthur R. Miller & Edward H.
Cooper, Federal Practice and Procedure: Jurisdiction and Related Matters § 4478 (2d ed. 2002)
(“[T]he purposes to conserve judicial resources and to preserve the integrity of judicial processes
means that a court may raise the law of the case on its own.”); see also Arizona v. California,
530 U.S. 392, 412 (2000) (“[I]f a court is on notice that it has previously decided the issue
presented, the court may dismiss the action sua sponte, even though the defense has not been
raised.” (citations and internal quotation marks omitted)).
3
  Our decision today should not be construed as altering the otherwise interlocutory nature of the
preliminary injunction. The law-of-the-case doctrine does not prevent Edgewood or Thompson
from raising similar arguments down the road. See William G. Wilcox, D.O., P.C. Employees’
Defined Benefit Pension Trust v. United States, 888 F.2d 1111, 1114 (6th Cir. 1989). New facts
uncovered during discovery might alter the analysis, or the controlling law might shift. But those
issues are for another day. Edgewood’s appeal centers on the same preliminary injunction we


                                                  8
Nos. 18-3481/3482, Hall, et al. v. Edgewood Partners Ins. Ctr., Inc.


                                                 III.

       Finally, we decline Thompson’s request to sanction Edgewood or award him his costs and

fees for this appeal. Although we agree that the court already rejected Edgewood’s argument, we

do not find that Edgewood brought this appeal with “no reasonable expectation” of prevailing.

Wilton Corp. v. Ashland Castings Corp., 188 F.3d 670, 677 (6th Cir. 1999). The court’s first

decision adopted BDO Seidman without expressly rejecting Edgewood’s contrary theory. The

implicit nature of our decision does not diminish its impact, but it does weigh against sanctioning

Edgewood for this second appeal.

                                                ***

       For the above-stated reasons, we AFFIRM.




analyzed before, and our prior decision constitutes the law of the case for this particular issue.
See Garner, supra, at 441.


                                                  9